                 Case 1:20-mc-00090-DAD Document 4 Filed 12/29/20 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-MC-00090-DAD

12                                 Plaintiff,            STIPULATION AND ORDER EXTENDING TIME
                                                         FOR FILING A COMPLAINT FOR FORFEITURE
13                          v.                           AND/OR TO OBTAIN AN INDICTMENT
                                                         ALLEGING FORFEITURE
14
     APPROXIMATELY $7,500.00 IN U.S.
15   CURRENCY, and

16   APPROXIMATELY $2,920.00 IN U.S.
     CURRENCY,
17
                                  Defendants.
18

19          It is hereby stipulated by and between the United States of America and potential claimants

20 Brandon Jones and Kiaundra Crawford (“potential claimants”), appearing in propria persona, as

21 follows:

22          1.      On or about July 8, 2020, potential claimants filed a claim in the administrative forfeiture

23 proceeding with the Federal Bureau of Investigation with respect to the approximately $7,500.00 in U.S.

24 Currency and approximately $2,920.00 in U.S. Currency (hereafter “defendant currency”), which was

25 seized on May 12, 2020.

26          2.      The Federal Bureau of Investigation has sent the written notice of intent to forfeit

27 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

28 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other

      STIPULATION AND ORDER EXTENDING TIME FOR
      FILING A COMPLAINT AND/OR TO OBTAIN AN              1
30    INDICTMENT ALLEGING FORFEITURE
                 Case 1:20-mc-00090-DAD Document 4 Filed 12/29/20 Page 2 of 3

 1 than the potential claimants have filed a claim to the defendant currency as required by law in the

 2 administrative forfeiture proceeding.

 3          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 4 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 5 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 6 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 7 the parties. That deadline was October 6, 2020.

 8          4.      By Stipulation and Order filed October 9, 2020, the parties stipulated to extend to January

 9 4, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

10 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

11 forfeiture.

12          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

13 April 4, 2021, the time in which the United States is required to file a civil complaint forfeiture against

14 the defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

15 forfeiture.

16          6.      Accordingly, the parties agree that the deadline by which the United States shall be

17 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

18 alleging that the defendant currency is subject to forfeiture shall be extended to April 4, 2021.

19    Dated: December 28, 2020                                MCGREGOR W. SCOTT
                                                              United States Attorney
20

21                                                     By: /s/ Kevin C. Khasigian
                                                           KEVIN C. KHASIGIAN
22                                                         Assistant United States Attorney
23

24    Dated: December 28, 2020                         By:     /s/ Brandon Jones
                                                              BRANDON JONES
25                                                            Potential Claimant
                                                              (Approved by email on 12/28/20)
26    ///
27    ///
28    ///

       STIPULATION AND ORDER EXTENDING TIME FOR
       FILING A COMPLAINT AND/OR TO OBTAIN AN             2
30     INDICTMENT ALLEGING FORFEITURE
             Case 1:20-mc-00090-DAD Document 4 Filed 12/29/20 Page 3 of 3

 1   Dated: December 28, 2020                    By: /s/ Kiaundra Crawford
                                                     KIAUNDRA CRAWFORD
 2                                                   Potential Claimant
                                                     (Approved by email on 12/28/20)
 3

 4
     IT IS SO ORDERED.
 5

 6     Dated:     December 29, 2020
                                                 UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

      STIPULATION AND ORDER EXTENDING TIME FOR
      FILING A COMPLAINT AND/OR TO OBTAIN AN       3
30    INDICTMENT ALLEGING FORFEITURE
